April , Division of Corporation Finance Securities & Exchange Commission Mail Stop Washington, DC 20549 Attn:Pamela Long, Assistant Director Re:Caprius, Inc. Registration Statement (No. 333-148792) Ladies and Gentlemen: We are simultaneously filing Pre-Effective Amendment No. 1 on Form S-1 (the “Amendment”) to the above-captioned Registration Statement through the EDGAR system. Our detailed responses to the comments in your Comment Letter are set forth below.The paragraphs of this letter are keyed to the numbered paragraphs in the Comment Letter to facilitate your review.Attached is a copy of the Comment Letter to use in referencing the comments.In addition, we have filed a marked copy of the Amendment showing the changes from the initial Registration Statement. General 1.We respectfully disagree with the staff’s application of Rule 415 to this Registration Statement.We do not believe that the SEC staff’s concerns regarding “extreme convertibility” are applicable when one examines our capitalization, our prior placements, the investor’s holding of the purchased securities and our corporate history.Unlike situations that appear to have given rise to SEC staff concern on resales of restricted securities, here we effected placements of preferred stock with fixed conversion rates together with warrants with fixed exercise prices, all related to the then current market, to a small group of institutional holders who have held their securities.We appear to be thrown into this area of concern of the SEC staff based upon a strictly numerical calculation geared to our outstanding common stock, and without consideration of the factors mentioned herein and in the prior correspondence with the staff on this issue.Because of the small number of our outstanding shares of common stock and our financing through issuance of convertible preferred stock and warrants, the common share ownership numbers are anomalous and probably misleading to an unsophisticated investor-for example, adding the beneficial ownership percentages of the first four holders listed in the table under Security Ownership, they would beneficially own 223.8% of the outstanding shares. Reference is made to the letter of John Hogoboom, Esq., of Lowenstein Sandler LLP, dated January 22, 2008, that had been attached to our reply letter, dated January 22, 2008, to a separate registration statement (File No. 333-141647) filed by the Company and also to information in our reply letter of January 22, 2008. 2.The information about the total dollar market value of the securities being registered as of the closing of the Series F placement is set forth in “Recent Developments” on page 2.It is noted that similar information is given for the securities underlying the securities sold in the Series E placement, see “Prior Private Placements” on page 3. 3.For two reasons, no information regarding payments made or may be made to the Significant Shareholders or their affiliates or contractual parties on the Series F placement is provided in tabular format.First, no payments have been made to them.Second, any payments that may be made to them cannot be accurately quantified as it is too conjectural; instead we provided text disclosure of the areas where they may receive payments.For example, under “Recent Developments” there are references to the dividends payable on the Series F Preferred Stock and possible payments to the Significant Stockholders by reason of penalties under the Registration Rights Agreement.These items are covered more completely in “Description of Securities-Preferred Stock” and “Selling Stockholders.” We added to “Recent Developments” on page 2 information about the net proceeds of the Series F placement and the cash payment to the placement agent, as well as mentioning the gross proceeds amount.The cash payment to the placement agents is disclosed in the explanation about the net proceeds and the placement warrants granted to the placement agent are disclosed in “The Offering-Securities Covered Hereby” on page 3 and in the section “Selling Stockholders.” 4.In response to this comment and also to comments nos. 5 and 6, we presented tabular disclosures under “Selling Stockholders” showing the interests of the Significant Shareholders in our placements at the closings thereof and the current time, and background information about these placements and market prices of our common stock at relevant times.Footnotes to the tabular disclosures provide explanations of information that may not be apparent in the tables.In addition, we added text information about the registration of the common stock underlying their preferred stock and warrants purchased in the placements.We believe that a reader of the prospectus should be able to calculate the dollar interests and potential profits of the Significant Shareholders in the placements as the market price may change in the future. 5.See response to comment no. 4. 6.See response to comment no. 4. 7.We have the intention, together with a reasonable basis to believe that we have the financial ability, to make all payments that may be required to the Significant Shareholders on their Series F Preferred Stock and the warrants they purchased in the Series F placement, and also on the underlying shares of common stock. Based upon questionnaires obtained from the Selling Stockholders, including the Significant Shareholders, none of them had a short position in our common stock at any time since their participation in the Series F placement.We added this information to the “Selling Stockholders” section. 8.Other than the loan disclosed in “Certain Relationships and Related Transactions,” the only relationship or arrangement we have had for the past three years with any Significant Shareholder or their affiliates has been the agreements entered into on the placements.The material agreements for each placement was included as exhibits to the Forms 8-K filed upon the closing of the placement.We believe that the description of the relationships and arrangements between and among the Company and the Significant Shareholders and their affiliates, are already presented in the prospectus and all material agreements related to such placements have been filed as exhibits. 9.We are separately filing Pre-Effective Amendment No. 2 to our Form S-1 (No. 333-141647) which, where relevant, includes changes to the financial statements and related matters, based upon your February 19 comment letter to this registration statement.The Company information in the two registration statements is basically identical.The differences go to the securities being offered and the identity of the selling stockholders. 10.This comment has been complied with.Note that the common share amount is after reduction for issuance of common stock upon recent conversions of the preferred stock . We felt an investor would be more interested in knowing what is currently outstanding and being reserved for conversion than the amounts upon the closing.Also, the closing amounts are set forth at least two times elsewhere in the prospectus. 11.This comment has been complied with. 12.This comment has been complied with. 13.This comment has been complied with. Liquidity and Capital Resources, page 13 14.This comment has been complied with. Critical Accounting Policies, page 14 15.This comment has been complied with. Business, page 16 16.This comment has been complied with in all regards, except for the request ofcertain customers not to be specifically named in any public documentation. 17.This comment has been complied with. 18.This comment has been complied with. Executive Compensation, page 27 19.This comment has been complied with. 20.This comment has been complied with. Security Ownership, page 30 21.This comment has been complied with. Selling Stockholders, page 34 22.This comment has been complied with. Available Information, page 38 23.This comment has been complied with. Report of Independent Registered Public Accounting Firm, page F-2 24.This comment has been complied with. (Note B) – Summary of Significant Accounting Policies, page F-7 25.This comment has been complied with. 26.This comment has been complied with. [5]Product Warranties, page F-8 27.Comment has been complied with.Additional disclosure made pursuant to FIN 45, paragraph 14. [16]Foreign Currency, page F-9 28.Our functional currency is the U.S. Dollar based on applying the criteria of Appendix A of FAS 52.We have set forth below an analysis of the relevant criteria as support for our position. Israel Comments 1. Cash flows -Do the foreign entity’s cash flows directly affect the parent’s cash flows and are they immediately available for remittance to the parent? Yes 2. Sales prices - Are the foreign entity’s sales prices responsive to exchange rate changes and to international competition? Yes 1)For product sales, payment is required in equivalent US prices on the date of payment.Product sales comprise roughly 59% of sales for the 12 months ended September 30, 2007 and 46% for the 12 months ended September 30, 2006. 3. Sales markets (Is the foreign entity’s sales market the parent’s country or are sales denominated in the parent’s currency?) Sales in parent currency 4. Expenses - Are the foreign entity’s expenses incurred primarily in the parent’s country? Yes 1)All COGS for product sales are denominated in US dollars.All other expenses are generally local currency; however, payroll is administered to the extent possible on an equivalent US dollar basis to allow for the moving of assets from one country to the other.The payroll that is adjusted is only for technical and some sales positions. 2)Expenses are actually incurred in country but in US dollars 5. Financing - is the foreign entity’s financing primarily from the parent or is it denominated in the parent’s currency? Yes in parent currency 1)The financing done by the Parent Company via sale of equity security which is done in US dollars.There is no financingdone in Israel. 6. Intercompany transactions (Is there a high volume of intercompany transactions between the parent and the foreign entity?) Yes The foreign subsidiary is run as a country unit; however, the main management of the company is done via the US management.Additionally, certain functions are done regionally (marketing) out of one subsidiary for the region. Based on the above analysis and review of the relevant facts, the Company believes that the US dollar is the functional currency in the above market. [18] Recent Accounting Pronouncements, page F-9 29. This comment has been complied with, except for EITF 00-19-2 which we are not required to adopt until FY 2008, as our fiscal year 2007 commenced prior to the adoption date of December 15, [21] Goodwill, page F-12 30. This comment has been complied with. (Note E)-Equity Financing, page F-13 31.These comments have been complied with.Information has been added to disclose the terms of the re-pricing adjustments.Information has also been added to disclose the value of the warrants issued with each issuance of preferred stock. Lastly, disclosure has been added to state that the conversion price and the corresponding number of shares of common stock the Series D is convertible into had no accounting impact as any additional common stock would have no effect on stockholder’s equity. 32. Comment has been complied with.Additional disclosure has been added to disclose the terms of the re-pricing provisions of the warrants.Based on a review of EITF O5-2 and the other relevant paragraphs of EITF 00-19, we have determined that although the re-pricing provisions may not seem customary anti-dilution provisions, the Company has analyzed FAS 133, paragraph 11A and EITF 00-19, paragraphs 12 through 32 and determined that they are deemed customary, since any reset provisions are within the control of the Company and that these securities do not qualify as free standing derivatives, but rather, are classified as equity. 33.We do not currently believe that additional disclosure is needed with respect to any contingent obligations under the registration rights agreements.The delay in effectiveness of registration statement for the Series E placement is by reason of dealing with the staff’s interpretation of the nature and possible effect of the offering, and we, with the knowledge of the selling stockholders, have contested the interpretation.The registration agreement for the Series F placement includes a process for dealing with a delay in the effectiveness of the registration statement by reason of the continued maintenance of the staff interpretation. 34.We have noted your comment.Please note that the Company has recorded a deemed dividend on the date of issuance for each of the Series D and E Preferred Stock.Please see the statements of operations which reflect the deemed dividend as a reduction of the net loss, to arrive at net loss applicable to common stockholders. 35. This comment has been complied with.It is noted that the disclosures of the number of conversion shares in the text portion of the Form S-1 have been updated to March 31, 2008 to reflect conversions of preferred stock while the information in Note E is of September 30, 2007, and updated only for the anti-dilution adjustment upon the December 2007 subsequent event placement of the Series F preferred stock. 36.Although dividends are accruing on the Series D, Series E and Series F preferred stock, they have not been declared or paid.At the current time, we have no intention to declare and pay those dividends.We have noted this dividend accrual in the sections “Risk Factors”, “Dividend Policy” and “Description of Securities” in the text portion of the prospectus and their potential impact on our cash flow in the MDA. (Note H)-Commitments and Contingencies, page F-15 37.We are still unable to reasonably estimate the amount of possible loss from the Sassoon litigation.For example, assuming the most favorable contract interpretation to the plaintiffs, the Company Defendants exposure would be approximately 40% of the amount sought, with the remaining defendants responsible for the balance.Discovery has been substantially completed and nothing has been produced so far to change our initial view that the claims have no merit. Form 10-KSB for the Fiscal Year Ended September 30, 2007 38.Where applicable, the comments in your letter will be addressed in future Exchange Act periodic filings. 39.Where applicable, our future filings will include the definitions and procedures as set forth in Exchange Act Rules 13a-15(e) and 15d-15(e). 40.Where applicable, our future filings will disclose as required any such changes in our internal controls over financial reporting. For the reasons set forth in this letter and the disclosures in the Amendment, we are submitting an acceleration request asking that the SEC declare the registration effective to become effective as soon as possible after the time set forth in the acceleration request. We have endeavored to be fully responsive to all of the staff’s comments.Should you desire to discuss any of our responses or the acceleration request, please contact me at (201) 342-0900 or our attorney, Bruce Rich at (212) 603-6780. Sincerely, Jonathan Joels, Vice President and Chief Financial Officer [SEC LOGO] UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 DIVISION OF CORPORATION FINANCE Mail Stop February 19, 2008 Jonathan Joels Treasurer and Chief Financial Officer Caprius, Inc. One University Plaza, Suite 400 Hackensack, New Jersey 07601 Re: Caprius, Inc. Registration Statement on Form S-1 Filed January 22, 2008 File No. 333-148792 Dear Mr.
